*155By the Court,
Bronson, J.
It is not necessary to determine whether a consolidation should under any circumstances be ordered in actions for libels.(a) The affidavit states, that the defence will be substantially the same in all of the suits. That may mean that there will be á justification in each of the suits; and then, as the libels contain a number of different charges, the questions to be tried will be different. It should appear that the questions to be tried will be substantially the same in all of the suits. ( Wilkinson v. Johnson, 4 Hill, 46.)
Motion denied.

 See Anon., 1 Chit. Rep. 210, note (a); Bayly v. Raby, (1 Str. 420;) Benton v. Praed, (1 Smith’s Rep. 423;) Nicholls v. Lefevre, (3 Dowl. P. C. 135;) Sherman v. McNitt, (4 Cowen, 85;) Myno v. Bridge, (2 Str. 1178;) Smith v. Crabb, (id. 1149;) 1 Tidd’s Pr. 664, ed. of ’28.